DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 10 May 2021 for the application filed 10 July 2018, which is a divisional of application 15/221,439 filed 27 July 2016, which claims priority to provisional application 62/213,465 filed 2 September 2015. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouit (US 3,051,413).
- Regarding Claim 1. Pouit discloses a vehicle (fig. 1-2), comprising: 
a main body (2); 
a primary airfoil (3) coupled to the main body (2, fig. 1-2 illustrates the primary airfoil coupled to the main body); 
a gas generator (9, “generators of fluid under pressure” column 2 lines 10-11) coupled to the main body (2, fig. 1 illustrates the gas generators coupled to the main body) and producing a gas stream (“fluid under pressure intended to be blown” column 2 line 9; arrows of fig. 1 and 2 illustrate the gas stream); 

an ejector (5) fluidly coupled to the conduit (4, fig. 1 illustrates the ejector and conduit fluidly coupled; “feeding conduit 4 with a fluid under pressure intended to be blown through nozzle 5” column 2 lines 8-9) and embedded in the primary airfoil (3, fig. 1-2 illustrate the ejector embedded in the primary airfoil), the ejector (5) comprising an outlet structure (illustrated in fig. 1) out of which the gas stream flows (fig. 1 and 2 illustrate the airflow by arrows) at a predetermined adjustable velocity (“mixed together so as to supply both the desired great mass of fluid to be blown on the wing and the desired relatively low speed of said fluid mass” column 2 lines 41-44; the mixing of the gas stream and air allows for a predetermined adjustable velocity to be achieved); and 
a secondary airfoil (1) coupled solely to the main body (2, fig. 1-2 illustrates the secondary airfoil, coupled solely to the main body) having a leading edge (illustrated by fig. 1-2) and located directly downstream of the outlet structure (fig. 1 illustrates the outlet structure of the ejector 5, and the secondary airfoil located directly downstream of the outlet structure) such that the gas stream (fig. 1-2 illustrates the gas stream with arrows) from the ejector (5) flows over the leading edge (fig. 1 illustrates the flow over the leading edge) of the secondary airfoil (1).  
- Regarding Claim 2. Pouit discloses the vehicle of claim 1, wherein the gas generator (9) is disposed in the main body (2, fig. 1-2 illustrate the gas generator disposed in the main body).  
- Regarding Claim 3. Pouit discloses the vehicle of claim 1, wherein the primary airfoil (3) comprises a trailing edge (fig. 1-2 illustrate the trailing edge), and the at least one ejector (5) emits the gas stream (arrows of fig. 1 moving rearward from the trailing edge of the primary airfoil) directly from the trailing edge (illustrated by fig. 1-2) of the primary airfoil (3, fig. 1-2 illustrate the ejector emitting the gas stream directly from the trailing edge).  
- Regarding Claim 4. Pouit discloses the vehicle of claim 1, wherein the gas stream (arrows of fig. 1-2) produced by the generator (9) is the sole means of propulsion (“since turbojets 301 and 302 deliver streams of compressed air, they may be used to supply conduits” column 3 lines 49-51; the turbojets are a portion of the gas generator 9, and can be the sole means of propulsion of the vehicle; alternatively, a 
- Regarding Claim 7. Pouit discloses the vehicle of claim 1, wherein the outlet structure is non-circular (as illustrated in fig. 1-2, the outlet structure which makes up the ejector 5 is oblong in shape as it spans the primary airfoil).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pouit in view of Kelley (US 3,893,638).
- Regarding Claim 5. Pouit discloses the vehicle of claim 1, with secondary airfoil (1), the secondary airfoil containing a portion (12) that is rotatable about an axis oriented parallel to the leading edge (fig. 1 illustrates that the portion 12 can be rotated about an axis parallel to the leading edge).  Pouit does not disclose wherein the entirety of the secondary airfoil is rotatable about an axis oriented to the leading edge.  

    PNG
    media_image1.png
    406
    775
    media_image1.png
    Greyscale
However, Kelley discloses a similar vehicle (fig. 1-2) wherein the entirety of the secondary airfoil (77) is rotatable about an axis oriented parallel (fig. 2 illustrates the normal operating location of the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pouit in view of Bertin (US 3,756,542).
- Regarding Claim 6. Pouit discloses the vehicle of claim 1, but does not disclose wherein the ejector is rotatable through a 180o angle.  
However, Bertin discloses a similar aircraft (fig. 9a-c) wherein the ejector (13b/13c, fig. 14) is rotatable through a 180o angle (fig. 14 illustrates the natural position of the ejector as well as a secondary position, in which the fluid flow is split in two opposite directions, allowing for the ejector to be rotatable through a 180o angle).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ejector of Pouit to be rotatable through a 180 degree angle as in Bertin to allow the gas stream to be manipulated in various directions for various flight regimes and mission requirements, thereby expanding the capabilities of the aircraft.
Response to Arguments
Applicant's arguments, see pages 3-4, filed 10 May 2021, have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments against the cited references not containing the newly amended recitation of the secondary airfoil being solely coupled to the main body, the examiner contends that Pouit, now used as the main reference for the rejections of claims 1-7 clearly discloses a secondary airfoil solely coupled to the main body, rendering the applicant’s arguments moot.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           
06/07/2021